 



EXHIBIT 10.1

THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.

CONTRACT TO BUY AND SELL REAL ESTATE
(COMMERCIAL)

Date: September 14, 2004

     1. Agreement. Buyer agrees to buy and the undersigned Seller agrees to sell
the Property defined below on the terms and conditions set forth in this
contract.

     2. Defined Terms.

         a. Buyer. Buyer, Carrier Access Corporation, or its assigns, will take
title to the real property described below.

         b. Property. The Property is the following legally described real
estate: Lot 2, Cottonwood Farms Filing No. 1 Subdivision in Boulder County,
Colorado in the County of Boulder, Colorado, commonly known as No. 5395 Pearl
Parkway, Boulder, Colorado 80301 together with the interests, easements, rights,
benefits, improvements and attached fixtures appurtenant thereto, all interest
of Seller in vacated streets and alleys adjacent thereto, except as herein
excluded.

         c. Dates and Deadlines.

                            Item                       No.     Reference    
Event     Date or Deadline    
1
    § 7a     Title Deadline     September 20, 2004    
2
    § 7a     Survey Deadline     September 30, 2004    
3
    § 7b     Document Request Deadline     September 17, 2004    
4
    § 8a     Title Objection Deadline     September 30, 2004    
5
    § 8b     Off-Record Matters Deadline     September 20, 2004    
6
    § 8b     Off-Record Matters Objection Deadline     September 30, 2004    
7
                     
8
    § 10a     Inspection Objection Deadline     September 20, 2004*    
9
    § 10b     Resolution Deadline     September 23, 2004**    
10
    § 11     Closing Date     October 15, 2004    
11
    § 16     Possession Date     October 15, 2004    
12
    § 16     Possession Time     Noon    
13
    § 28     Acceptance Deadline Date     September 16, 2004    
14
    § 28     Acceptance Deadline Time     5:00 p.m.    

 



--------------------------------------------------------------------------------



 



*   Buyer shall have until 9/30/04 to inspect for a Phase I environmental study.



**   Buyer shall have until October 5, 2004 for resolution deadline for a Phase
I environmental study.

         d. Attachments. The following exhibits, attachments and addenda are a
part of this contract:                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
 .

         e. Applicability of Terms. A check or similar mark in a box means that
such provision is applicable. The abbreviation “N/A” means not applicable.

     3. Inclusions and Exclusions.

         a. The Purchase Price includes the following items (Inclusions):

              (1) Fixtures. If attached to the Property on the date of this
contract, lighting, heating, plumbing, ventilating, and air conditioning
fixtures, inside telephone wiring and connecting blocks/jacks, plants, mirrors,
floor coverings, intercom systems, sprinkler systems and controls, and          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                 .

              (2) Other Inclusions. If on the Property whether attached or not
on the date of this contract: storm windows, storm doors, window and porch
shades, awnings, blinds, screens, window coverings, curtain rods, drapery rods,
storage sheds, and all keys. Check box if included: o Smoke/Fire Detectors, o
Security Systems; and                                                          
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
 .

              (3) Trade Fixtures. With respect to trade fixtures, Seller and
Buyer agree as follows: N/A.

         b. Instruments of Transfer. The Inclusions are to be conveyed at
Closing free and clear of all taxes, liens and encumbrances, except as provided
in § 12. Conveyance shall be by bill of sale or other applicable legal
instrument(s).

         c. Exclusions. The following attached fixtures are excluded from this
sale: None.

     4. Purchase Price and Terms. The Purchase Price set forth below shall be
payable in U.S. Dollars by Buyer as follows:

                                          Item                             No.  
  Reference     Item     Amount     Amount    
1
    § 4     Purchase Price     $ 7,000,000.00                
2
    § 4a     Earnest Money               $ 0.00      
3
    § 4b     New Loan                        

-2-



--------------------------------------------------------------------------------



 



                                          Item                             No.  
  Reference     Item     Amount     Amount    
4
    § 4c     Assumption Balance                        
5
    § 4d     Seller or Private Financing                        
6
    § 4e     Cash at Closing                        
7
          TOTAL     $ 7,000,000.00       $ 7,000,000.00      

         a. Earnest Money. No Earnest Money is to be paid to assure Buyer’s
performance provided the Closing is held as provided herein. In the event
Earnest Money is required, in the form of Good Funds, it will be part payment of
the Purchase Price and shall be payable to and held by Land America Commonwealth
Title Company (“Title Company”), in its trust account, on behalf of both Seller
and Buyer. The parties authorize delivery of the Earnest Money deposit to the
Closing Company, if any, at or before Closing.

         b. New Loan. N/A

         c. Assumption. N/A

         d. Seller or Private Financing. N/A

         e. Cash at Closing. All amounts paid by Buyer at Closing including Cash
at Closing, plus Buyer’s closing costs, shall be in funds which comply with all
applicable Colorado laws, which include cash, electronic transfer funds,
certified check, savings and loan teller’s check and cashier’s check (Good
Funds).

     5. Financing Conditions and Obligations. N/A

     6. Appraisal Provisions. N/A

     7. Evidence of Title.

         a. Evidence of Title; Survey. On or before Title Deadline (§ 2c),
Seller shall cause to be furnished to Buyer, at Seller’s expense, a current
commitment for owner’s title insurance policy in an amount equal to the Purchase
Price or if this box is checked, o An Abstract of title certified to a current
date. If a title insurance commitment is furnished, it x Shall o Shall Not
commit to delete or insure over the standard exceptions which relate to:

              (1) parties in possession,

              (2) unrecorded easements,

              (3) survey matters,

              (4) any unrecorded mechanics’ liens,

-3-



--------------------------------------------------------------------------------



 



              (5) gap period (effective date of commitment to date deed is
recorded), and

              (6) unpaid taxes, assessments and unredeemed tax sales prior to
the year of Closing.

     Any additional premium expense to obtain this additional coverage shall be
paid by x Buyer o Seller. The cost of any improvement location certificate or
survey desired by Buyer shall be paid by x Buyer o Seller. The improvement
location certificate or survey shall be obtained by Buyer on or before Survey
Deadline (§ 2c). Seller shall cause the title insurance policy to be delivered
to Buyer as soon as practicable at or after Closing.

         b. Copies of Exceptions. On or before Title Deadline (§ 2c), Seller, at
Seller’s expense, shall furnish to Buyer, (1) a copy of any plats, declarations,
covenants, conditions and restrictions burdening the Property, and (2) if a
title insurance commitment is required to be furnished, and if this box is
checked x Copies of any Other Documents (or, if illegible, summaries of such
documents) listed in the schedule of exceptions (Exceptions). Even if the box is
not checked, Seller shall have the obligation to furnish these documents
pursuant to this subsection if requested by Buyer any time on or before the
Document Request Deadline (§ 2c). This requirement shall pertain only to
documents as shown of record in the office of the clerk and recorder(s). The
abstract or title insurance commitment, together with any copies or summaries of
such documents furnished pursuant to this Section, constitute the title
documents (Title Documents).

     8. Title.

         a. Title Review. Buyer shall have the right to inspect the Title
Documents. Written notice by Buyer of unmerchantability of title or of any other
unsatisfactory title condition shown by the Title Documents shall be signed by
or on behalf of Buyer and given to Seller on or before Title Objection Deadline
(§ 2c), or within five (5) calendar days after receipt by Buyer of any Title
Document(s) or endorsement(s) adding new Exception(s) to the title commitment
together with a copy of the Title Document adding new Exception(s) to title. If
Seller does not receive Buyer’s notice by the date(s) specified above, Buyer
accepts the condition of title as disclosed by the Title Documents as
satisfactory.

         b. Matters not Shown by the Public Records. Seller shall deliver to
Buyer, on or before Off-Record Matters Deadline (§ 2c) true copies of all
lease(s) (other than those with Buyer) and survey(s) in Seller’s possession
pertaining to the Property and shall disclose to Buyer all easements, liens or
other title matters not shown by the public records of which Seller has actual
knowledge. Buyer shall have the right to inspect the Property to determine if
any third party(ies) has any right in the Property not shown by the public
records (such as an unrecorded easement, unrecorded lease, or boundary line
discrepancy). Written notice of any unsatisfactory condition(s) disclosed by
Seller or revealed by such inspection shall be signed by or on behalf of Buyer
and given to Seller on or before Off-Record Matters Objection Deadline (§ 2c).
If Seller does not receive Buyer’s notice by said date, Buyer accepts title
subject to such rights, if any, of third parties of which Buyer has actual
knowledge.

-4-



--------------------------------------------------------------------------------



 



         c. Special Taxing Districts. SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING 1N THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. BUYER SHOULD INVESTIGATE THE DEBT
FINANCING REQUIREMENTS OF THE AUTHORIZED GENERAL OBLIGATION INDEBTEDNESS OF SUCH
DISTRICTS, EXISTING MILL LEVIES OF SUCH DISTRICT SERVICING SUCH INDEBTEDNESS,
AND THE POTENTIAL FOR AN INCREASE IN SUCH MILL LEVIES.

     In the event the Properly is located within a special taxing district and
Buyer desires to terminate this contract as a result, if written notice is
received by Seller on or before Off-Record Matters Objection Deadline (§ 2c),
this contract shall then terminate. If Seller does not receive Buyer’s notice by
such date, Buyer accepts the effect of the Property’s inclusion in such special
taxing district(s) and waives the right to so terminate.

         d. Right to Cure. If Seller receives notice of unmerchantability of
title or any other unsatisfactory title condition(s) or commitment terms as
provided in § 8 a or b above, Seller shall use reasonable effort to correct said
items and bear any nominal expense to correct the same prior to Closing. If such
unsatisfactory title condition(s) are not corrected on or before Closing, this
contract shall then terminate; provided, however, Buyer may, by written notice
received by Seller, on or before Closing, waive objection to such items.

         e. Title Advisory. The Title Documents affect the title, ownership and
use of the Property and should be reviewed carefully. Additionally, other
matters not reflected in the Title Documents may affect the title, ownership and
use of the Property, including without limitation boundary lines and
encroachments, area, zoning, unrecorded easements and claims of easements,
leases and other unrecorded agreements, and various laws and governmental
regulations concerning land use, development and environmental matters. The
surface estate may be owned separately from the underlying mineral estate, and
transfer of the surface estate does not necessarily include transfer of the
mineral rights. Third parties may hold interests in oil, gas, other minerals,
geothermal energy or water on or under the Property, which interests may give
them rights to enter and use the Property. Such matters may be excluded from the
title insurance policy. Buyer is advised to timely consult legal counsel with
respect to all such matters as there are strict time limits provided in this
contract (e.g., Title Objection Deadline [§ 2c] and Off-Record Matters Objection
Deadline [§ 2c]).

     9. Lead-Based Paint. N/A

     10. Inspection.

         a. Inspection Objection Deadline. Buyer shall have the right to have
inspection(s) of the physical condition of the Property and Inclusions, at
Buyer’s expense. If the

-5-



--------------------------------------------------------------------------------



 



physical condition of the Property or Inclusions is unsatisfactory in Buyer’s
subjective discretion, Buyer shall, on or before Inspection Objection Deadline
(§ 2c):

              (1) notify Seller in writing that this contract is terminated, or

              (2) provide Seller with a written description of any
unsatisfactory physical condition which Buyer requires Seller to correct (Notice
to Correct).

     If written notice is not received by Seller on or before Inspection
Objection Deadline (§ 2c), the physical condition of the Property and Inclusions
shall be deemed to be satisfactory to Buyer.

         b. Resolution Deadline. If a Notice to Correct is received by Seller
and if Buyer and Seller have not agreed in writing to a settlement thereof on or
before Resolution Deadline (§ 2c), this contract shall terminate one calendar
day following the Resolution Deadline (§ 2c), unless before such termination
Seller receives Buyer’s written withdrawal of the Notice to Correct.

         c. Damage; Liens; Indemnity. Buyer is responsible for payment for all
inspections, surveys, engineering reports or for any other work performed at
Buyer’s request and shall pay for any damage which occurs to the Property and
Inclusions as a result of such activities. Buyer shall not permit claims or
liens of any kind against the Property for inspections, surveys, engineering
reports and for any other work performed on the Property at Buyer’s request.
Buyer agrees to indemnify, protect and hold Seller harmless from and against any
liability, damage, cost or expense incurred by Seller in connection with any
such inspection, claim, or lien. This indemnity includes Seller’s right to
recover all costs and expenses incurred by Seller to enforce this subsection,
including Seller’s reasonable attorney fees. The provisions of this subsection
shall survive the termination of this contract.

     11. Closing. Delivery of deed(s) from Seller to Buyer shall be at Closing
(Closing). Closing shall be on the date specified as the Closing Date (§ 2c) or
by mutual agreement at an earlier date. The hour and place of Closing shall be
at 10:00 a.m. at the Title Company.

     12. Transfer of Title. Subject to tender or payment at Closing as required
herein and compliance by Buyer with the other terms and provisions hereof,
Seller shall execute and deliver a good and sufficient special warranty deed to
Buyer, at Closing, conveying the Property free and clear of all taxes except the
general taxes for the year of Closing. Except as provided herein, title shall be
conveyed free and clear of all liens, including any governmental liens for
special improvements installed as of the date of Buyer’s signature hereon,
whether assessed or not. Title shall be conveyed subject to:

         a. those specific Exceptions described by reference to recorded
documents as reflected in the Title Documents accepted by Buyer in accordance
with § 8a [Title Review],

         b. distribution utility easements,

-6-



--------------------------------------------------------------------------------



 



         c. those specifically described rights of third parties not shown by
the public records of which Buyer has actual knowledge and which were accepted
by Buyer in accordance with § 8b [Matters Not Shown by the Public Records], and

         d. inclusion of the Property within any special taxing district, and

         e. the benefits and burdens of any declaration and party wall
agreements, if any, and

         f. other: the Lease to Buyer.

     13. Payment of Encumbrances. Any encumbrance required to be paid shall be
paid at or before Closing from the proceeds of this transaction or from any
other source.

     14. Closing Costs; Documents and Services. Buyer and Seller shall pay, in
Good Funds, their respective Closing costs and all other items required to be
paid at Closing, except as otherwise provided herein. Buyer and Seller shall
sign and complete all customary or reasonably required documents at or before
Closing. Fees for real estate Closing services shall be paid at Closing by x
One-Half by Buyer and One-Half by Seller o Buyer o Seller o Other              
                                                                                
                                                                               
                                                                               
                                                          .

     The local transfer tax, if any, shall be paid at Closing by x Buyer o
Seller. Any sales and use tax that may accrue because of this transaction shall
be paid when due by x Buyer o Seller.

     15. Prorations. The following shall be prorated to Closing Date (§ 2c),
except as otherwise provided:

         a. Taxes. Personal property taxes, if any, and general real estate
taxes for the year of Closing, based on o The Taxes for the Calendar Year
Immediately Preceding Closing x The Most Recent Mill Levy and Most Recent
Assessment o Other See Section 24(a) below.

         b. Rents. Rents based on x Rents Actually Received o Accrued. Security
deposits held by Seller shall be credited to Buyer. Seller shall assign all
leases to Buyer and Buyer shall assume such leases. Lease to Buyer to be
assigned and assumed or terminated as of Closing.

         c. Other Prorations. Water, sewer charges; and interest on continuing
loan(s), if any; and See Section 24(a) below.

         d. Final Settlement. Unless otherwise agreed in writing, these
prorations shall be final.

     16. Possession. Possession of the Property shall be delivered to Buyer on
Possession Date and Possession Time (§ 2c), subject to the following lease(s) or
tenancy(s): Lease to Buyer.

     If Seller, after Closing, fails to deliver possession as specified, Seller
shall be subject to eviction and shall be additionally liable to Buyer for
payment of $100.00 per day from the Possession Date (§ 2c) until possession is
delivered.

-7-



--------------------------------------------------------------------------------



 



     17. Not Assignable. This contract shall not be assignable by Buyer without
Seller’s prior written consent. Notwithstanding the foregoing sentence, Buyer
may assign its interest in this contract to an affiliated entity provided Buyer
remains fully liable for any default under the terms of this contract. Except as
so restricted, this contract shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors and assigns of the parties.

     18. Condition of, and Damage to Property and Inclusions. Except as
otherwise provided in this contract, the Property, Inclusions or both shall be
delivered in the condition existing as of the date of this contract, ordinary
wear and tear excepted.

         a. Casualty; Insurance. In the event the Property or Inclusions shall
be damaged by fire or other casualty prior to Closing, in an amount of not more
than ten percent of the total Purchase Price, Seller shall be obligated to
repair the same before the Closing Date (§ 2c). In the event such damage is not
repaired within said time or if the damages exceed such sum, this contract may
be terminated at the option of Buyer by delivering to Seller written notice of
termination. Should Buyer elect to carry out this contract despite such damage,
Buyer shall be entitled to a credit, at Closing, for all the insurance proceeds
resulting from such damage to the Property and Inclusions payable to Seller but
not the owners’ association, if any, plus the amount of any deductible provided
for in such insurance policy, such credit not to exceed the total Purchase
Price.

         b. Damage; Inclusions; Services. Should any Inclusion(s) or service(s)
(including systems and components of the Property, e.g. heating, plumbing, etc.)
fail or be damaged between the date of this contract and Closing or possession,
whichever shall be earlier, then Seller shall be liable for the repair or
replacement of such Inclusion(s) or service(s) with a unit of similar size, age
and quality, or an equivalent credit, but only to the extent that the cost of
maintenance or replacement of such Inclusion(s), service(s) or fixture(s) is not
the responsibility of the Buyer under the terms of its Lease, less any insurance
proceeds received by Buyer covering such repair or replacement.

     19. Recommendations of Legal and Tax Counsel. By signing this document,
Buyer and Seller acknowledge that the Selling Company or the Listing Company has
advised that this document has important legal consequences and has recommended
the examination of title and consultation with legal and tax or other counsel
before signing this contract.

     20. Time of Essence and Remedies. Time is of the essence hereof. If any
note or check received as Earnest Money hereunder or any other payment due
hereunder is not paid, honored or tendered when due, or if any other obligation
hereunder is not performed or waived as herein provided, there shall be the
following remedies:

         a. If Buyer is in Default:

o           (1) Specific Performance. Seller may elect to treat this contract as
canceled, in which case all payments and things of value received hereunder
shall be forfeited and retained on behalf of Seller, and Seller may recover such
damages as may be proper, or Seller may elect to treat this contract as being in
full force and effect and Seller shall have the right to specific performance or
damages, or both.

-8-



--------------------------------------------------------------------------------



 



x           (2) Liquidated Damages. All payments and things of value received
hereunder shall be forfeited by Buyer and retained on behalf of Seller and both
parties shall thereafter be released from all obligations hereunder. It is
agreed that such payments and things of value are LIQUIDATED DAMAGES and (except
as provided in subsection c) are SELLER’S SOLE AND ONLY REMEDY for Buyer’s
failure to perform the obligations of this contract. Seller expressly waives the
remedies of specific performance and additional damages.

         b. If Seller is in Default: Buyer may elect to treat this contract as
canceled, in which case all payments and things of value received hereunder
shall be returned and Buyer may recover such damages as may be proper, or Buyer
may elect to treat this contract as being in full force and effect and Buyer
shall have the right to specific performance or damages, or both.

         c. Costs and Expenses. In the event of any arbitration or litigation
relating to this contract, the arbitrator or court shall award to the prevailing
party all reasonable costs and expenses, including attorney fees.

     21. Mediation. If a dispute arises relating to this contract, prior to or
after Closing, and is not resolved, the parties shall first proceed in good
faith to submit the matter to mediation. Mediation is a process in which the
parties meet with an impartial person who helps to resolve the dispute
informally and confidentially. Mediators cannot impose binding decisions. The
parties to the dispute must agree before any settlement is binding. The parties
will jointly appoint an acceptable mediator and will share equally in the cost
of such mediation. The mediation, unless otherwise agreed, shall terminate in
the event the entire dispute is not resolved 30 calendar days from the date
written notice requesting mediation is sent by one party to the other(s). This
Section shall not alter any date in this contract, unless otherwise agreed.

     22. Earnest Money Dispute. Notwithstanding any termination of this
contract, Buyer and Seller agree that, in the event of any controversy regarding
the Earnest Money and things of value held by broker or Closing Company (unless
mutual written instructions are received by the holder of the Earnest Money and
things of value), broker or Closing Company shall not be required to take any
action but may await any proceeding, or at broker’s or Closing Company’s option
and sole discretion, may interplead all parties and deposit any moneys or things
of value into a court of competent jurisdiction and shall recover court costs
and reasonable attorney fees.

     23. Termination. In the event this contract is terminated, all payments and
things of value received hereunder shall be returned and the parties shall be
relieved of all obligations hereunder, subject to §§ 10c, 21 and 22.

     24. Additional Provisions. (The language of these additional provisions has
not been approved by the Colorado Real Estate Commission.)

         a. Prorations. Buyer presently occupies the Property as the sole tenant
under a triple net Lease with Seller. As such, all taxes, utilities, and certain
operating expenses associated with the Property are paid by Buyer, as tenant. As
such, none of these expenses shall be prorated at Closing. However, at Closing,
the following adjustments will be made:

-9-



--------------------------------------------------------------------------------



 



              (1) Buyer will receive credit for the amount of all real property
taxes paid by tenant to Seller for the year of Closing through Closing, and
Buyer shall be responsible for, and take title to the Property subject to all
real property taxes for the year of Closing;

              (2) Although rent will be prorated as of Closing, the operating
(triple net) expenses (excepting real property taxes) will not be. Seller
estimates that the operating (triple net) expenses (excepting real property
taxes) paid by tenant through the month of Closing will closely approximate what
Seller will have spent (or be obligated to pay) for the period from January 31,
2004 through to the Closing.

              (3) Utilities will be transferred to Buyer as of Closing; and

              (4) If either party desires to have a reconciliation of the 2004
operating (triple net) expenses (excepting real property taxes) as of Closing,
that party must notify the other in writing within fifteen (15) days following
Closing. Absent such notice, both parties will be deemed to have waived any
right under the Lease to a reconciliation and to have accepted the allocation of
expenses as described in subsection b above as final. In the event either party
elects to have such a reconciliation, all operating (triple net) expenses
(excepting real property taxes) will be reconciled as of the date of Closing.
Following the reconciliation, if requested, Buyer will pay to Seller the amount,
if any, that Seller has paid in excess of amounts paid by tenant under the
Lease; Seller will pay to Buyer the amount, if any, that tenant has paid in
excess of amounts actually due under the Lease; and the party requesting the
reconciliation will pay to the other $1,000.00 unless the reconciliation results
in the requesting party receiving payment in excess of $2,000.00.

         b. Brokers. Buyer and Seller each warrant and represent to the other
that they have not engaged any broker, finder or other person in connection with
this transaction. Each party shall indemnify and hold the other harmless from
claims of any other broker, finder or similar person who claims to be entitled
to compensation in connection with this transaction.

         c. No Warranties. Except as is expressly provided otherwise herein, the
Property is sold by Seller and acquired by Buyer in an “As-Is, Where-Is” basis
with no warranties of any kind, express or implied, either oral or written, made
by Seller or any agent or representative of Seller with respect to the physical,
environmental, or structural condition of the Property or with respect to its
use or operation under any laws, ordinances, or regulations of any government or
other body. Buyer acknowledges and agrees that Seller has not made and does not
make any representations, warranties, or covenants of any kind or character
whatsoever, whether express or implied, with respect to habitability,
tenantability, or suitability for any purpose, merchantability, or fitness of
the Property for a particular purpose, all of which warranties Seller hereby
expressly disclaims.

         d. Seller’s Representations. Seller represents and warrants to Buyer
the following, all of which representations and warranties shall survive
Closing:

              (1) Seller has not received any written notice from any
governmental authority or other person regarding violations or alleged
violations of any laws, rules, regulations, or

-10-



--------------------------------------------------------------------------------



 



codes in connection with the Property, the environmental condition of the
Property, or the disposal of any materials thereon.

              (2) The Seller is a limited partnership duly organized and validly
existing under the laws of the state of Colorado and authorized to transact
business within the State of Colorado, and the execution and delivery of and
Seller’s performance under this Contract are within Seller’s powers and have
been duly authorized by all requisite action.

         e. Section 1031. Each party agrees to cooperate with the other in
structuring this transaction as a tax-deferred exchange under Section 1031 of
the Internal Revenue Code, provided (i) the cooperating party shall not be
required to incur any additional liability or expense, (ii) the closing of this
transaction will not be delayed contrary to the terms hereof, and (iii) the
cooperating party shall not be obligated to acquire title to any other property
in the exchange.

         f. 2545 Lease. Buyer presently is party to a Lease with 2545 Central
LLC (an affiliate of Seller) for premises at 5766 Central Avenue, Boulder,
Colorado (“2545 Lease”). Seller will obtain as of Closing a termination of
Buyer’s obligations under the 2545 Lease effective as of Closing provided the
Buyer is not then in default under the 2545 Lease, and provided that Buyer
delivers to Seller a fully executed assumption agreement of the 2545 Lease by
SpectraLink Corporation, which assumption agreement must be in form acceptable
to 2545 Central LLC and may only vary the terms of the 2545 Lease in terms of
the Base Rent payable (using that Base Rent described in the Sublease dated
September 30, 2003 as the agreed Base Rent).

     25. Entire Agreement; Subsequent Modification; Survival. This contract
constitutes the entire contract between the parties relating to the subject
hereof, and any prior agreements pertaining thereto, whether oral or written,
have been merged and integrated into this contract. No subsequent modification
of any of the terms of this contract shall be valid, binding upon the parties,
or enforceable unless made in writing and signed by the parties. Any obligation
in this contract which, by its terms, is intended to be performed after
termination or Closing shall survive the same.

     26. Facsimile. Signatures x May o May Not be evidenced by facsimile.
Documents with original signatures shall be provided to the other party at
Closing, or earlier upon request of any party.

     27. Notice. Except for the notice requesting mediation described in § 21,
any notice to Buyer shall be effective when received by Buyer and any notice to
Seller shall be effective when received by Seller.

     28. Notice of Acceptance; Counterparts. This proposal shall expire unless
accepted in writing, by Buyer and Seller, as evidenced by their signatures
below, and the offering party receives notice of acceptance pursuant to § 27 on
or before Acceptance Deadline Date and Acceptance Deadline Time (§ 2c). If
accepted, this document shall become a contract between Seller and Buyer. A copy
of this document may be executed by each party, separately, and when each party
has executed a copy thereof, such copies taken together shall be deemed to be a
full and complete contract between the parties.

-11-



--------------------------------------------------------------------------------



 



     

  CARRIER ACCESS CORPORATION

  /s/ NANCY PIERCE

 

--------------------------------------------------------------------------------

 

  Buyer

  Date of Buyer’s Signature 9/15/04

  Buyer’s Address: 5395 Pearl Parkway, Boulder CO 80304

  Buyer’s Telephone No.:                     

  Buyer’s Fax No.:                     

[NOTE: If this offer is being countered or rejected, do not sign this document.
Refer to § 29]

     

  COTTONWOOD LAND AND FARMS, LTD.

  /s/ KAY S. MCDOWELL G.P.

 

--------------------------------------------------------------------------------

 

  Seller

  Date of Seller’s Signature 9/15/04

  Seller’s Address: 2465 Central Ave., Ste. #204 Boulder, CO 80301

  Seller’s Telephone No.:                     

  Seller’s Fax No.:                     

     29. Counter; Rejection. This offer is o Countered o Rejected. Initials only
of party (Buyer or Seller) who countered or rejected offer                     .

END OF CONTRACT



Note: Closing Instructions should be signed on or before Title Deadline.



--------------------------------------------------------------------------------

Broker Acknowledgments. N/A

Brokers’ Compensation Disclosure. N/A

-12-